month time span in the same area of Las Vegas. Gaines was arrested
                after detectives from the Las Vegas Metropolitan Police Department
                (LVMPD) observed him driving around the area where the crimes had
                   .
                been committed in a car that they had identified as possibly being
                involved in the crimes. The detectives initially pulled Gaines over for
                expired license plates, but after seeing certain incriminating items in plain
                view on the front passenger seat floor and the back seat of his car, they
                placed him under arrest for the expired tags. Shortly thereafter, they
                obtained a search warrant and found knives and black duct tape in the
                trunk of his car. Gaines was then charged with crimes related to the three
                incidents of sexual assault and robbery.
                            Prior to trial, Gaines filed a motion to suppress the evidence
                found in his car, but the district court denied the motion. Gaines also
                sought to sever the counts for each separate incident, but the district court
                again denied his request. At the conclusion of trial, the jury convicted
                Gaines on all counts. Gaines appeals his convictions, alleging that: (1) the
                district court abused its discretion in denying his motion to suppress, (2)
                the district court abused its discretion in denying his motion to reconsider
                the denial of the motion to suppress, (3) the district court abused its
                discretion in denying his motion to sever, (4) it was error for the district
                court to preclude him from offering evidence as to his brother's prior
                conviction and incarceration as part of his alternative perpetrator defense,
                and (5) cumulative error warrants reversal. Because we conclude that no
                error occurred in this case, we affirm the judgment of conviction.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                The district court did not abuse its discretion by denying Gaines's motion to
                suppress
                             Gaines argues that the district court abused its discretion
                when it denied his motion to suppress because his arrest was unlawful.
                He contends that, although it was lawful for the detectives to stop him
                based upon the expired license plates, the detectives abused their
                discretion in deciding to arrest him rather than simply citing him for the
                traffic violation.'
                             "Suppression issues present mixed questions of law and fact."
                State v. Beckman,     129 Nev. „ 305 P.3d 912, 916 (2013) (quoting
                Johnson v. State, 118 Nev. 787, 794, 59 P.3d 450, 455 (2002), overruled on
                other grounds by Nunnery v. State, 127 Nev. „ 263 P.3d 235, 250-51
                (2011)). "This court reviews findings of fact for clear error, but the legal
                consequences of those facts involve questions of law that we review de
                novo." Id. The United States Supreme Court has held that if an officer
                has probable cause to believe that even a minor offense has occurred, such
                as a misdemeanor punishable only by a fine, then he may arrest the
                person without violating the Fourth Amendment.       Atwater v. City of Lago
                Vista, 532 U.S. 318, 354 (2001). The Court recognized, however, that



                       'Gaines also argues that the district court should have held an
                evidentiary hearing to determine the facts surrounding the search of his
                vehicle. However, the district court is not required to sua sponte order an
                evidentiary hearing when the defendant fails to identify disputed issues of
                fact. Cortes v. State, 127 Nev. , , 260 P.3d 184, 187 (2011). Gaines
                failed to request an evidentiary hearing and his motion to suppress did not
                identify factual disputes, but instead focused on a legal argument that the
                detectives abused their discretion to make an arrest pursuant to NRS
                484A.730 and NRS 171.1771 when they arrested him Thus, we conclude
                that Gaines's argument lacks merit.


SUPREME COURT
       OF
    NEVADA
                                                      3
(0) 047A    e
                states may statutorily impose stricter conditions for permitting a lawful
                arrest for a minor offense.      Id. at 352. Nevada has imposed such
                restrictions through NRS 484A.730.
                              Under NRS 484A.730, aside from certain enumerated
                situations that mandate arrest, an officer has discretion to either arrest a
                person or issue a citation for a minor traffic offense. In this case, since
                none of the situations mandating arrest apply, the issue is whether the
                detectives abused their discretion by arresting Gaines for the minor traffic
                violation. This court addressed what constitutes an abuse of discretion by
                an officer under NRS 484A.730 in State v. Bayard, 119 Nev. 241, 71 P.3d
498 (2003). 2 In Bayard, this court stated that "[a]bsent special
                circumstances requiring immediate arrest," individuals should be cited
                rather than arrested for minor traffic violations.   Id. at 247, 71 P.3d at
                502. Special circumstances exist either as provided for in the statute or
                "when an officer has probable cause to believe other criminal misconduct
                is afoot." Id.
                              We conclude that the district court properly determined that
                the detectives did not abuse their discretion in arresting Gaines for the
                traffic violation because there was "probable cause to believe other
                criminal misconduct [was] afoot."        Id.   The detectives had initially
                identified the vehicle as one matching the description of a car they were
                looking for in conjunction with the attacks. Furthermore, the vehicle
                appeared to be cruising shopping centers in proximity to the area where


                          statute under review in State v. Bayard was NRS 484.795. 119
                      2 The
                Nev. 241, 245-47, 71 P.3d 498, 501-02 (2003). In 2009, the Legislature
                amended NRS Chapter 484 and NRS 484.795 was renumbered as NRS
                484A.730, but the statutory language remained materially the same.


SUPREME COURT
     OF
   NEVADA
                                                     4
(0) 1947A 4WD
                      the crimes were committed. Finally, once Gaines was stopped, the
                      detectives observed zip ties, condom wrappers, and gloves in the car. 3
                      Thus, Gaines's arrest was lawful and the district court did not abuse its
                      discretion in denying his motion to suppress. 4
                      The district court did not abuse its discretion by denying reconsideration of
                      Gaines's motion to suppress or in denying his motion to suppress on
                      alternate grounds
                                  Gaines next argues that the district court erred in denying his
                      motion for reconsideration and motion to suppress on alternate grounds
                      because his alternate suppression motion raised new issues.
                                  "A district court may reconsider a previously decided issue if
                      substantially different evidence is subsequently introduced or the decision
                      is clearly erroneous."   Masonry & Tile Contractors Ass'n of S. Nev. v.
                      Jolley, Urga & Wirth, Ltd., 113 Nev. 737, 741, 941 P.2d 486, 489 (1997).
                      Gaines did not introduce new evidence, instead he pointed to the same set
                      of facts discussed in his original motion to suppress. Furthermore, as we
                      conclude in this order, the district court's decision on Gaines's motion was

                            3 Gaines  disputes the district court's factual finding that the items
                      LVMPD Detective Gabriel Lebario saw in Gaines's car were in plain view.
                      The district court relied upon the Declaration of Arrest in which Detective
                      Lebario stated that he saw zip ties and condom wrappers in Gaines's
                      vehicle when he looked through the windows. Thus, because the district
                      court did not clearly err in finding that the items were in plain view, we
                      will not disturb its findings. State v. Beckman, 129 Nev. „ 305 P.3d
912, 916 (2013).

                            4 Because  we determine that the detectives did not abuse their
                      discretion in arresting Gaines for the traffic violation pursuant to NRS
                      484A.730, we need not address Gaines's argument that the detectives also
                      abused their discretion in arresting him pursuant to NRS 171.1771 for the
                      misdemeanor offense of failing to notify local law enforcement of a change
                      in address.


SUPREME COURT
        OF
     NEVADA
                                                            5
(0) 1947A    aiigDD
                   not clearly erroneous, and the district court thus did not abuse its
                   discretion in denying his motion to reconsider.
                                With regard to Gaines's motion to suppress on alternate
                   grounds, EDCR 7.12 states:
                                When an application or a petition for any writ or
                                order shall have been made to a judge and . .
                                denied by such judge, the same application,
                                petition or motion may not again be made to the
                                same or another district judge, except in
                                accordance with any applicable statute and upon
                                the consent in writing of the judge to whom the
                                application, petition or motion was first made.
                   Although Gaines premised his motion to suppress on alternative grounds
                   on new legal theories, he sought to suppress the same evidence based on
                   the same set of events and facts as those present in his first motion.
                   Additionally, these theories could have been raised in the original motion.
                   Therefore, we conclude that the district court did not abuse its discretion
                   in denying the motion to suppress on alternate grounds.
                   The district court did not abuse its discretion by denying Gaines's motion to
                   sever
                                Gaines argues that the district court abused its discretion
                   when it denied his motion to sever counts 1-5, from counts 6-10, from
                   counts 11-16. The district court concluded that joinder was proper under
                   NRS 173.115 because all counts showed a common scheme or plan.
                               A district court's decision regarding joinder will not be
                   overturned unless the court abused its discretion.     Zana v. State, 125 Nev.
541, 548, 216 P.3d 244, 249 (2009). Pursuant to NRS 173.115(2), "[t]wo or
                   more offenses may be charged in the same indictment or information in a
                   separate count for each offense if the offenses charged . . . are . . . [b]ased



SUPREME COURT
        OF
     NEVADA
                                                          6
(0) 1947A    cep
                 on two or more acts or transactions connected together or constituting
                 parts of a common scheme or plan."
                              A careful review of the record reveals that at the hearing on
                 Gaines's motion to sever, the State presented evidenceS to demonstrate
                 that the three incidents forming the basis of the charged crimes all shared
                 significant similarities—the perpetrator invaded the private home of an
                 elderly woman, each incident involved robbery and a sexual assault or the
                 perpetrator asking the victim questions of a sexual nature, and each
                 incident was proximate in location and time. Finally, all three victims
                 were bound in a similar manner and threatened with a knife. Although
                 Gaines contends that there were significant differences between all three
                 of the incidents, such as how the intruder entered the home and the level
                 of violence inflicted upon the victims, we conclude that the State
                 sufficiently demonstrated that all three incidents were connected together
                 as part of a common scheme or plan.        See Weber v. State, 121 Nev. 554,
                 572, 119 P.3d 107, 120 (2005) (stating that "a scheme or plan can in
                 practice reflect some flexibility and variation but still fall within an overall
                 intended design"). Thus, we further conclude that the district court did
                 not abuse its discretion by denying Gaines's motion to sever.
                 The district court's decision to preclude Gaines from introducing evidence
                 regarding his brother's prior conviction and incarceration was not
                 manifestly wrong
                             During trial, Gaines sought to introduce evidence that his
                 brother Phillip Gaines had previously been convicted of robbery and was
                 currently incarcerated. The State objected and the district court sustained
                 the objection, concluding that the evidence was not relevant because
                 Gaines had failed to lay the proper foundation. Gaines argues that the
                 district court's preclusion of the •evidence was an abuse of discretion

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A    e
                    because evidence of Phillip's robbery conviction was relevant as part of his
                    alternative-perpetrator defense to show that Phillip had motive and intent
                    to commit the crimes. "A district court's decision to admit or exclude
                    evidence will not be reversed on appeal unless it is manifestly wrong."
                    Archanian v. State, 122 Nev. 1019, 1029, 145 P.3d 1008, 1016 (2006).
                    "[R]elevant evidence" is any evidence that "[tends] to make the existence
                    of any fact that is of consequence to the determination of the action more
                    or less probable." NRS 48.015.
                                Gaines sought to introduce Phillip's judgment of conviction as
                    part of his alternative-perpetrator defense, claiming that the DNA
                    evidence implicating him could also point to Phillip. However, as the
                    district court stated, Gaines failed to introduce any DNA evidence showing
                    that he and Phillip were actually brothers, or that they shared similar
                    genetic markers. Furthermore, although Gaines claimed that both he and
                    Phillip worked in the heating and air conditioning field and used similar
                    tools, like zip ties, no evidence was introduced on that issue. Gaines also
                    claimed that the judgment of conviction was relevant because Phillip was
                    incarcerated during much of the same time as Gaines. However, the
                    record reflects that Phillip was not incarcerated until one year after
                    Gaines's arrest, thus any argument that the crimes stopped when Phillip
                    was incarcerated lacks merit as Phillip would have had an entire year to
                    commit more assaults after Gaines was incarcerated. Therefore, we
                    conclude that the district court's decision to exclude this evidence was not
                    manifestly wrong.
                    Cumulative error
                                Lastly, Gaines argues that cumulative error warrants reversal
                    because, even if all the errors alone were harmless, the cumulative effect
                    was harmful and prejudicial. Cumulative error may deny a defendant a
SUPREME COURT
        OF
     NEVADA
                                                         8
(0) 1947A    40).
                fair trial even if the, errors, standing alone, would be harmless. Valdez v.
                State, 124 Nev. 1172, 1195, 196 P.3d 465, 481 (2008). "When evaluating a
                claim of cumulative error, we consider the following factors: `(1) whether
                the issue of guilt is close, (2) the quantity and character of the error, and
                (3) the gravity of the crime charged."      Id. (quoting Mulder v. State, 116
Nev. 1, 17, 992 P.2d 845, 854-55 (2000)).
                            After reviewing the entire record, we determine that Gaines's
                assignments of error are meritless and that the State established Gaines's
                guilt by overwhelming evidence. As a result, we conclude that Gaines's
                cumulative error challenge is unavailing.
                             Having considered Gaines's contentions and concluded that
                they do not warrant reversal, we
                            ORDER the judgment of the district court AFFIRMED.




                                                          °L 1   -4-4- s
                                                                     1     -t       J.
                                                    Hardesty


                                                   \DK)        ofic                 J.
                                                    Douglas

                                                            411-                    J.
                                                    Cherry



                cc:   Hon. Valorie J. Vega, District Judge
                      Jonathan E. MacArthur
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A